            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 1 of 36




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

CHRISTIAN CASTRO,                               )
                                                )
          Petitioner,                           )
                                                )
v.                                              )          Case No. CIV-17-1238-G
                                                )
JANET DOWLING, Warden,                          )
                                                )
          Respondent.                           )

                                           ORDER

          Petitioner Christian Castro, a state prisoner appearing pro se, has petitioned this

Court for a writ of habeas corpus, challenging through 28 U.S.C. § 2254 the

constitutionality of his criminal conviction by the State of Oklahoma. See Pet. (Doc. No.

1). Respondent, Warden Janet Dowling, has filed an Answer to the Petition, as well as the

state-court record. See Answer (Doc. No. 12); Original Record (“OR,” Doc. No. 14)

(conventionally filed). For the reasons outlined below, the Court finds that the Petition

should be denied.

     I.      RELEVANT CASE HISTORY

          The Oklahoma Court of Criminal Appeals (“OCCA”) made the following factual

findings regarding Petitioner’s crimes, which the Court presumes are correct, as Petitioner

has not presented clear and convincing evidence otherwise. Lockett v. Trammell, 711 F.3d

1218, 1222 (10th Cir. 2013) (citing 28 U.S.C. § 2254(e)(1)).

          [Daryl] Davis, [Christian] Castro, [Nelson] Williams and Carl Bennett all
          worked at Mathis Brothers furniture store. Two days before the murder,
          January 21, 2012, Castro, Bennett and Davis went to a strip club. During the
          evening, Castro and Davis left the club to go to Davis’ house for more money.
  Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 2 of 36




When they returned, Castro, Davis and Bennett went to the VIP Room. This
room had a $200 cover charge, plus separate charges for private dancers.
Bennett said he couldn’t afford it, and Castro and Davis offered to pay what
Bennett believed would be a reduced-price cover charge. When the club
closed, Bennett could not pay his $200 tab for a dancer; he was arrested for
public drunkenness and taken to jail. Castro found Williams and borrowed
$100 for bail money for Bennett. Bennett testified that, while they were at
the club, Castro and Davis went to Davis’ house to get money because Castro
was broke. Bennett testified that Davis said he was hoping Castro would pay
him back because he needed the money for rent.

Castro kept a Jimenez .9mm pistol in his car, and on the day of the murder,
he and Williams went to buy Williams a Hi-Point .9mm pistol. Castro
showed Williams how it worked and gave him some ammunition. At
approximately 8:00 p.m. the two went to Mathis Brothers. Williams testified
Castro stated that it was either Davis or him, and said, “I’ve got to get him
out of the game.” Castro also said he owed Davis money, and Davis wanted
it paid. They did not see Bennett but saw Davis in the parking lot. Castro
drove Davis to his car, and the two talked for a few minutes. Williams heard
Davis say “500 or 250,” and Castro tell Davis that someone was bringing
him the money he owed Davis. Davis and Castro street-raced, then pulled
into a residential neighborhood where Castro said he was meeting his friend
with the money. Castro borrowed Williams’ phone and returned it; they
moved the cars around the corner; Williams dropped and broke his phone;
the three men looked on the ground for the battery. As Davis knelt by
Castro’s car, Williams saw Castro, with his hand in his pocket, glare at Davis.
When Davis went to turn on his own car’s headlights, Castro followed, and
shot him fatally in the back of the head. The bullet fragment recovered from
Davis’ head had a right twist; Castro’s Jimenez pistol had a right twist, while
Williams’ Hi-Point had a left twist.

Castro jumped into his car and threw his gun on the passenger floorboard.
As he and Williams left, Williams heard Castro say, “I did it, I did it.” [Trial
Tr. I 171] When Williams picked up Castro’s gun, the barrel was hot. [Trial
Tr. I 172, 177] Watching news footage, Castro said, “I did it, man, I did it.
I’m an OG.” [Trial Tr. I 177] Castro demonstrated to Williams how he shot
Davis in the back of the head. At Williams’ house, Williams gave Castro
back his gun, and Williams put his own Hi-Point in a metal box safe in his
attic; Williams admitted to police that both guns might be in the safe, and
police found them both there the next day. The morning after the murder
Castro told Williams, “We’re the new hit men in Oklahoma, we’re the new
hit men, big dog.” [Trial Tr. I 178] When they went to work they were
interviewed by police, then taken to the police station. After the second


                                       2
            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 3 of 36




         interview Williams showed detectives the safe with the guns. [Trial Tr. I
         185, II 358, StEx40, 45-46]

         Castro vigorously denied shooting Davis. He testified that, while Davis
         followed him, Williams told him to pull over in a neighborhood. The men
         talked, moved the cars, and talked some more, before Castro got a phone call
         (on his own phone). After Castro ended the call, he heard Williams shoot
         Davis. He said Williams ran to him, yelling “Let’s go”, and as they drove
         away Williams said he shot Davis. At Williams’ house, Castro said,
         Williams brought both guns in and put them on the bed. Castro said he left
         his gun on Williams’ bed and went home. Castro admitted his gun was in
         his car before the shooting; he said that Williams took his gun when they got
         out of the car before Davis was shot. Castro testified that, the night before
         the shooting, he and Davis had gone to the strip club with Bennett, and that
         he went home with Davis so Davis himself could get more money. Castro
         denied borrowing any money from Davis.

         Williams was originally charged as a co-defendant with Castro. After
         Williams[] testified for the State at preliminary hearing, his charge was
         amended to accessory after the fact. At Castro’s trial Williams admitted that
         his charge had been reduced, allowing him to bond out of jail, but testified
         that he had no deal with prosecutors for his testimony. He said he hoped for
         a good outcome in his case, and hoped he’d get probation as a result of his
         testimony. [Trial Tr. I 139-40, II 278] After the trial Williams pled guilty
         and received an 8-year suspended sentence.

OCCA Op. (Doc. No. 12-6) at 1-4 (first three alterations and ninth alteration added).1

         Following a jury trial in the District Court of Oklahoma County, Oklahoma,

Petitioner was convicted of murder in the first degree. See Pet. at 1-2; OCCA Op. at 1; OR

317 (Verdict, State v. Castro, No. CF-2012-646 (Okla. Cnty. Dist. Ct. Mar. 31, 2014)). On

May 2, 2014, Petitioner was sentenced to life imprisonment without the possibility of

parole. See Pet. at 1; OCCA Op. at 1; OR 334-39 (J. & Sentence, State v. Castro, No. CF-

2012-646 (Okla. Cnty. Dist. Ct. May 2, 2014)).



1
    References to documents electronically filed in this Court use the CM/ECF pagination.


                                              3
           Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 4 of 36




         Petitioner appealed his conviction and sentence to the OCCA. See Castro v. State,

No. F-2014-411 (Okla. Crim. App.). The OCCA affirmed Petitioner’s conviction and

sentence on November 6, 2015. See OCCA Op. at 1, 14. On December 5, 2016, Petitioner

filed an Application for Postconviction Relief, which the trial court denied on August 8,

2017. See Pet’r’s Postconviction Appl. (Doc. No. 12-7); Trial Ct. Postconviction Order

(Doc. No. 12-9). Petitioner appealed this disposition to the OCCA, and on November 3,

2017, the OCCA affirmed. See OCCA Postconviction Order (Doc. No. 12-11).

         Petitioner then filed the instant habeas action, raising five grounds for relief. See

Pet. at 8-29. Respondent concedes, and the record likewise reflects, that the Petition was

timely filed. See Pet. at 1, 4; Answer at 2; 28 U.S.C. § 2244(d).

   II.      DISCUSSION

            A. Ground One: Trial Court Error

                   1. Failure to Instruct That Nelson Williams Was an Accomplice as a
                      Matter of Law

         In Ground One, Petitioner first argues that the trial court violated his due process

rights by failing to instruct the jury that Nelson Williams was an accomplice as a matter of

law and that Mr. Williams’ testimony therefore required corroboration. See Pet. at 8-11.

Petitioner contends that Mr. Williams was an accomplice as a matter of law because Mr.

Williams was initially also charged with first-degree murder as a co-defendant, and

Oklahoma law generally prescribes that “[a] witness is an accomplice to the crime at trial

if the witness could be charged with the same offense.” Postelle v. State, 267 P.3d 114,

126 (Okla. Crim. App. 2011); see Pet. at 9.



                                               4
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 5 of 36




       Petitioner raised this argument on direct appeal, and the OCCA denied relief. In

rejecting Petitioner’s challenge, the OCCA noted that trial courts are obligated to instruct

jurors that a witness is an accomplice as a matter of law only if the evidence establishing

that the witness is an accomplice is uncontroverted. See OCCA Op. at 10-11 (citing

Postelle). The OCCA found that the evidence on the accomplice question was conflicting,

pointing specifically to Petitioner and Mr. Williams’ differing testimony regarding who

shot Daryl Davis and to the forensic evidence establishing that the bullet used to kill Mr.

Davis was consistent with Petitioner’s gun. See id. at 11-12 (finding no plain error in the

trial court’s instruction determination).

       Where, as here, a federal habeas claim has been adjudicated on the merits by the

state courts, a deferential standard of review applies:

           Under the Antiterrorism and Effective Death Penalty Act of 1996
       (AEDPA), we must apply a highly deferential standard in § 2254
       proceedings, one that demands that state-court decisions be given the benefit
       of the doubt. If a claim has been “adjudicated on the merits in State court
       proceedings,” we may not grant relief under § 2254 unless the state-court
       decision “was contrary to, or involved an unreasonable application of, clearly
       established Federal law, as determined by the Supreme Court of the United
       States” or “was based on an unreasonable determination of the facts in light
       of the evidence presented in the State court proceeding.” 28 U.S.C. §
       2254(d)(1), (2). The phrase “clearly established Federal law, as determined
       by the Supreme Court of the United States,” id. § 2254(d)(1), refers to the
       holdings, as opposed to the dicta, of the Court’s decisions as of the time of
       the relevant state-court decision.

           Under the “contrary to” clause of § 2254(d)(1), we may grant relief only
       if the state court arrives at a conclusion opposite to that reached by the
       Supreme Court on a question of law or if the state court decides a case
       differently than the Court has on a set of materially indistinguishable facts.
       And under the “unreasonable application” clause, we may grant relief only if
       the state court identifies the correct governing legal principle from the
       Court’s decisions but unreasonably applies that principle to the facts of the


                                              5
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 6 of 36




       prisoner’s case. An unreasonable application of federal law is different from
       an incorrect application of federal law. Indeed, a federal habeas court may
       not issue the writ simply because that court concludes in its independent
       judgment that the relevant state-court decision applied clearly established
       federal law erroneously or incorrectly.

Dodd v. Trammell, 753 F.3d 971, 982 (10th Cir. 2013) (alterations, citations, and internal

quotation marks omitted); see also Douglas v. Workman, 560 F.3d 1156, 1171 (10th Cir.

2009) (“[W]hen a state court applies plain error review in disposing of a federal claim, the

decision is on the merits to the extent the state court finds the claim lacks merit under

federal law.”). Pursuant to AEDPA, factual findings made by a state trial or appellate court

are presumptively correct, and the presumption may be rebutted only by “clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1).

       The requirement of corroboration of accomplice testimony is found in Oklahoma

law, rather than the U.S. Constitution. See Cummings v. Sirmons, 506 F.3d 1211, 1241

(10th Cir. 2007) (“[T]here is no constitutional requirement that the testimony of an

accomplice be corroborated by independent evidence.”).           A jury instruction that is

erroneous under state law does not, by itself, support habeas relief. “As a general rule,

errors in jury instructions in a state criminal trial are not reviewable in federal habeas

corpus proceedings, unless they are so fundamentally unfair as to deprive petitioner of a

fair trial and to due process of law.” Nguyen v. Reynolds, 131 F.3d 1340, 1357 (10th Cir.

1997) (internal quotation marks omitted). “‘An omission . . . is less likely to be prejudicial

than a misstatement of the law.’” Maes v. Thomas, 46 F.3d 979, 984 (10th Cir. 1995)

(quoting Henderson v. Kibbe, 431 U.S. 145, 155 (1977)).




                                              6
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 7 of 36




       Here, there is no dispute that the jury was thoroughly instructed regarding

accomplice liability and the possibly applicable corroboration requirements. See OR 299-

304 (Jury Instruction Nos. 20, 21, 22, 23, 24, 25). Rather, the error alleged is that the trial

court should have determined as a matter of law, and instructed the jury to accept, that Mr.

Williams was an accomplice of Petitioner. While Petitioner relies on the proposition that

a witness “is an accomplice to the crime at trial if the witness could be charged with the

same offense,” this proposition is separate from the relevant inquiry of whether the trial

court is required to rule and instruct that a witness is an accomplice as a matter of law,

which requires uncontroverted evidence showing that the witness could be so charged.

Postelle, 267 P.3d at 126; see id. at 128-29 (“If the evidence is uncontroverted and it

establishes that the witness is an accomplice, the trial judge must so rule as a matter of law

and instruct the jury that his testimony requires corroboration. . . . . However, if evidence

is susceptible to alternative findings that the witness is or is not an accomplice, then the

issue is a question of fact to be submitted to the jury under proper instruction.” (internal

quotation marks omitted)).

       The record supports the OCCA’s determination that the evidence as to Mr.

Williams’ accomplice status was not uncontroverted. Compare, e.g., Trial Tr. 170-71 (Mr.

Williams testifying that Petitioner shot Mr. Davis and returned to the car), with id. at 676-

78 (Petitioner testifying that Mr. Williams shot Mr. Davis and returned to the car).

Accordingly, Petitioner has not shown any error of state law, much less that the absence of

the desired jury instruction deprived him of due process and a fair trial. Because Petitioner

has not shown that his criminal trial was rendered fundamentally unfair by the omission of


                                              7
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 8 of 36




the desired instruction, the Court concludes that the OCCA’s rejection of Petitioner’s claim

was neither contrary to nor an unreasonable application of clearly established federal law

and that the decision was based on a reasonable determination of the facts. See 28 U.S.C.

§ 2254(d)(1), (2).

                  2. Failure to Grant Continuance and to Appoint New Counsel

       Petitioner also argues that he was deprived of due process by the trial court’s alleged

denial of his requests for a continuance of the trial and appointment of new counsel. See

Pet. at 11-12. Respondent contends that because Petitioner did not present this claim to

the state’s highest court, Petitioner has not “exhausted the remedies available in the courts

of the State” as normally required for habeas relief to be granted.             28 U.S.C. §

2254(b)(1)(A); see Answer at 2, 12, 17-23.

       “Exhaustion requires that the claim be ‘fairly presented’ to the state court, which

means that the petitioner has raised the substance of the federal claim in state court.” Grant

v. Royal, 886 F.3d 874, 890 (10th Cir. 2018) (internal quotation marks omitted). To fairly

present a claim to the state court, the petitioner must do “more than present[] all the facts

necessary to support the federal claim.” Id. (emphasis and internal quotation marks

omitted). The presentation of “somewhat similar” claims is insufficient. Id. at 891.

       Petitioner did not argue on direct appeal that he was denied his rights under the

Fourteenth Amendment by the trial court’s rulings on his requests for a continuance and

new counsel. Petitioner did reference these alleged trial-court errors in his application for

postconviction relief, but he did so only within the context of his Sixth Amendment claim

of ineffective appellate counsel. See Pet’r’s Postconviction Appl. at 17-19. The OCCA


                                              8
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 9 of 36




did not sua sponte address such a due process argument in either of its written decisions.

See OCCA Op.; OCCA Postconviction Order; see also Alverson v. Workman, 595 F.3d

1143, 1153 n.3 (10th Cir. 2010). Thus, Petitioner failed to exhaust his state-court remedies

as to this claim prior to seeking habeas relief.

       An unexhausted claim need not be dismissed by a federal habeas court, but instead

may be denied as procedurally defaulted, if the claim is subject to an “anticipatory

procedural bar.” The Tenth Circuit has explained:

       [D]ismissal without prejudice for failure to exhaust state remedies is not
       appropriate if the state court would now find the claims procedurally barred
       on independent and adequate state procedural grounds. Where the relevant
       state courts “would now find those claims procedurally barred, there is a
       procedural default for the purposes of federal habeas review.” Bland[ v.
       Sirmons, 459 F.3d 999, 1012 (10th Cir. 2006)]; see also Moore v. Schoeman,
       288 F.3d 1231, 1233 n.3 (10th Cir. 2002) (“‘Anticipatory procedural bar’
       occurs when the federal courts apply procedural bar to an unexhausted claim
       that would be procedurally barred under state law if the petitioner returned
       to state court to exhaust it.”) (citing Hain v. Gibson, 287 F.3d 1224, 1240
       (10th Cir. 2002)). A petitioner may overcome the procedural bar only if he
       can “demonstrate cause for the default and actual prejudice as a result of the
       alleged violation of federal law, or demonstrate that failure to consider the
       claims will result in a fundamental miscarriage of justice.” Coleman[ v.
       Thompson, 501 U.S. 722, 750 (1991)].

Grant, 886 F.3d at 892 (citation and internal quotation marks omitted). See also Thomas

v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000) (explaining that the Supreme Court in

Coleman held that when state-court consideration of an unexhausted claim is anticipated

to be procedurally barred, and no basis has been presented to the federal habeas court to

overcome that bar, the claim is “considered exhausted and procedurally defaulted for

purposes of federal habeas relief”).




                                               9
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 10 of 36




       The Court agrees with Respondent that Petitioner’s unexhausted due process claim

is subject to such an anticipatory procedural bar. If Petitioner were to seek postconviction

relief a second time in the state courts, his claim plainly would be procedurally barred under

Oklahoma law due to his failure to raise the claim on direct appeal and/or his failure to

raise the claim in the initial postconviction proceedings. See Okla. Stat. tit. 22, § 1086;

Williams v. Trammell, 782 F.3d 1184, 1212 (10th Cir. 2015) (“Oklahoma requires a post-

conviction relief applicant to raise all grounds for relief which he actually knows or should

have known through the exercise of due diligence in his original application for relief.”);

Ledford v. Jones, No. CIV-06-460-R, 2007 WL 427703, at *8 (W.D. Okla. Feb. 6, 2007)

(“In Oklahoma, post-conviction claims are waived if they had not been raised on direct

appeal or in an earlier post-conviction application.”). The Tenth Circuit has previously

recognized that “[t]he OCCA’s ban on successive post-conviction applications” is both

“independent” and “adequate,” such that the rule may be applied “to bar federal habeas.”

Williams, 782 F.3d at 1212; Coleman, 501 U.S. at 730; see also Grant, 886 F.3d at 901

n.8. The Tenth Circuit likewise has recognized that Oklahoma’s bar on raising claims for

postconviction relief that could have been raised on direct appeal is an independent and

adequate state procedural ground. See Grant, 886 F.3d at 901 n.9.

       As a result, federal habeas review of this claim is precluded absent a showing by

Petitioner of either: (1) cause for the default and actual prejudice from the violation of

federal law, or (2) that a fundamental miscarriage of justice will result if Petitioner’s claim

is not considered. See Williams, 782 F.3d at 1212 (citing Martinez v. Ryan, 566 U.S. 1

(2012)); Coleman, 501 U.S. at 750. “[C]ause” “must be something external to the


                                              10
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 11 of 36




petitioner, something that cannot fairly be attributed to him.” Coleman, 501 U.S. at 753.

Although Petitioner argues that his appellate counsel was ineffective, as discussed below,

this claim has no merit. Such ineffective assistance cannot, therefore, “constitute ‘cause’

for his procedural default in state court.” Sherrill v. Hargett, 184 F.3d 1172, 1176 (10th

Cir. 1999).2 He therefore cannot show cause to excuse his procedural default. Absent a

showing of cause, there is no need for the Court to consider the existence of actual

prejudice. See Steele v. Young, 11 F.3d 1518, 1522 n.7 (10th Cir. 1993).

       The fundamental miscarriage of justice exception is “extremely narrow,”

“implicated only in an extraordinary case, where a constitutional violation has probably

resulted in the conviction of one who is actually innocent.” Ballinger v. Kerby, 3 F.3d

1371, 1375 (10th Cir. 1993) (internal quotation marks omitted). To prevail, Petitioner must

identify evidence that “affirmatively demonstrate[s] his innocence.” Id.; see Steele, 11

F.3d at 1522 (noting that a petitioner must supplement his or her constitutional claim with

“a colorable showing of factual innocence” (internal quotation marks omitted)). Petitioner

did not supplement his habeas claim with a colorable showing of factual innocence, and

the record does not otherwise support such an actual-innocence claim.




2
  Petitioner appeared pro se in the state-court postconviction proceedings. Further,
ineffectiveness of postconviction counsel may not be invoked as cause for any procedural
default in the trial court, because there is no Sixth Amendment right to effective counsel in
such proceedings. See Coleman, 501 U.S. at 755-57; Barclay v. Bryant, No. CIV-15-1369-
M, 2017 WL 5358726, at *8 n.6 (W.D. Okla. Oct. 23, 2017) (R. & R.), adopted, 2017 WL
5346386 (W.D. Okla. Nov. 13, 2017).


                                             11
            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 12 of 36




         In sum, an anticipatory procedural bar precludes this Court’s consideration of

Petitioner’s federal due process claim, and Petitioner has not overcome that bar by

demonstrating “cause and prejudice” regarding his failure to raise the claim in state court

or that a fundamental miscarriage of justice will result if this Court does not address his

claim.      Therefore, Petitioner’s federal due process claim is denied as procedurally

defaulted.

             B. Ground Two: Ineffective Assistance of Trial Counsel

         In Ground Two, Petitioner argues that his trial counsel provided ineffective

assistance by failing to (1) ask Petitioner and Mr. Williams about an unfired bullet located

at the scene of Mr. Davis’ murder, (2) perform an adequate pretrial investigation, (3) timely

request certain materials from Petitioner during the pretrial stage of the case, (4) adequately

investigate the details of the charged offense, (5) communicate with Petitioner on the issue

of premeditation, (6) provide Petitioner with materials Petitioner had requested, (7) seek a

continuance of the trial at Petitioner’s request, and (8) follow state statutes and rules

governing the representation of Petitioner and preparation of Petitioner’s defense. See Pet.

at 12-18.

         Although most of Petitioner’s application for postconviction relief was framed as a

claim for ineffective assistance of appellate counsel, Petitioner did discretely argue that his

trial counsel’s representation was “deficient and ineffective.” See Pet’r’s Postconviction

Appl. at 15-17, 19.       Both the trial court, in denying Petitioner’s application for

postconviction relief, and the OCCA, in affirming that decision, determined that this

ineffective assistance of trial counsel (“IATC”) claim had been waived due to its omission


                                              12
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 13 of 36




from Petitioner’s direct appeal. See Trial Ct. Postconviction Order at 5 (“A claim which

could have been raised on direct appeal and was not is waived.”), 14-15 (finding that

Petitioner’s IATC claims were waived as well as meritless); OCCA Postconviction Order

at 2 (“With the exception of his claims of ineffective assistance of appellate counsel, the

issues Petitioner asserts in this post-conviction proceeding, including his claims of

ineffective trial counsel, either were or could have been raised in his direct appeal. Those

issues are therefore waived or procedurally barred.”); see also Sporn v. State, 139 P.3d 953,

953-54 (Okla. Crim. App. 2006) (“[A] claim of ineffective assistance of trial counsel,

available at the time of a defendant’s direct appeal, must be presented in that direct appeal

or it is waived.”).

       “The doctrine of procedural default prevents a federal court from reviewing the

merits of a claim—including constitutional claims—that a state court declined to hear

because the prisoner failed to abide by a state procedural rule.” Williams, 782 F.3d at 1212

(internal quotation marks omitted). Thus, federal habeas review of Petitioner’s IATC claim

is unavailable due to its procedural default in state court. See id.; see also Harmon v. Sharp,

936 F.3d 1044, 1060-61 (10th Cir. 2019) (“[A] federal habeas court should not reach the

merits of a federal claim where the state court addressed the merits when the state court

clearly alternatively held that the petitioner had procedurally defaulted.” (internal quotation

marks omitted)).

       As noted, the Court may not consider issues raised in a habeas petition “that have

been defaulted in state court on an independent and adequate procedural ground, unless the

petitioner can demonstrate cause and prejudice or a fundamental miscarriage of justice.’”


                                              13
           Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 14 of 36




Harmon, 936 F.3d at 1060 (quoting English v. Cody, 146 F.3d 1257, 1259 (10th Cir.

1998)). The OCCA expressly found that Petitioner had waived the IATC claim, the result

of which is generally to bar such a claim from being raised in subsequent state-court review.

See OCCA Postconviction Order at 2; Sporn, 139 P.3d at 953-54; see also Hale v. Gibson,

227 F.3d 1298, 1328 (10th Cir. 2000). When the underlying claim is ineffective assistance

of trial counsel, however, the Tenth Circuit has recognized that countervailing concerns

justify an exception to the general rule of procedural default. The Oklahoma state courts’

procedural bar applies to IATC claims not raised on direct appeal only if certain conditions

are met:

       [T]he Oklahoma bar will apply in those limited cases meeting the following
       two conditions: trial and appellate counsel differ; and the ineffectiveness
       claim can be resolved upon the trial record alone.

English, 146 F.3d at 1263.

       Both conditions are met in this case. The record reflects that Petitioner was

represented by different counsel at trial and on appeal. See Pet. at 5.3 In Spears v. Mullin,

the Tenth Circuit clarified that the second English condition requires that “either the

defendant’s [IATC] claim could be resolved solely on the trial record before the direct-

appeal court or the defendant could have expanded the direct-appeal record to present his



3
 Although Petitioner alleges there was a conflict of interest between his trial and appellate
attorneys, due to their both being employed with the Oklahoma County Public Defender’s
Office, he does not argue that they were the same counsel for purposes of the English
exception. See Pet. at 25-26. Nor does the record in this matter support such a finding.
See Harmon, 936 F.3d at 1061-62 (discussing relevant factors and determining that the
petitioner’s trial and appellate attorneys from the Oklahoma County Public Defender’s
Office were “separate” for purposes of English).


                                             14
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 15 of 36




[IATC] claim adequately.” Spears, 343 F.3d 1215, 1252 (10th Cir. 2003). Petitioner

“fail[s] to assert that Oklahoma’s remand procedure, as provided by Rule 3.11 of the Rules

of the Oklahoma Court of Criminal Appeals, would not have permitted him to supplement

the record adequately for his ineffectiveness claim on direct appeal.” Coronado v. Ward,

517 F.3d 1212, 1215 (10th Cir. 2008); see Pet. at 12-18; OCCA R. 3.11(B)(3)(b)

(prescribing procedure and requirements for supplementation of the appellate record on an

IATC claim). Therefore, Petitioner’s IATC claim is properly subject to a procedural bar.

       Moreover, Petitioner has not shown “cause and prejudice” to excuse his default in

state court. See Williams, 782 F.3d at 1212; Steele, 11 F.3d at 1522. Petitioner argues as

Ground Four in his Petition that his appellate counsel failed to raise an IATC claim on

direct appeal because appellate counsel worked on the same floor and in the same building

as Petitioner’s trial counsel, creating a conflict of interest. But the OCCA rejected this

claim on the merits, and as discussed below, the Court concludes that this determination

was reasonable. See 28 U.S.C. § 2254(d). Nor has Petitioner demonstrated that a

fundamental miscarriage of justice would result if his claim was not considered, as

Petitioner does not make a colorable showing of actual innocence.

       Accordingly, Petitioner’s IATC claim is denied as procedurally defaulted.

          C. Ground Three: Prosecutorial Misconduct

                 1. Presentation of False Testimony

       In Ground Three, Petitioner first claims that the State’s prosecutor knowingly

permitted Mr. Williams to give false testimony at trial. See Pet. at 19-21. Specifically,

Petitioner argues that Mr. Williams falsely testified at trial that after the shooting, Mr.


                                            15
            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 16 of 36




Williams “put his gun in a me[]tal box in his attic, but did not hide Petitioner’s gun.” Id.

at 19 (citing Trial Tr. 179-81). Petitioner argues that the State knew or should have known

that this testimony was false—i.e., that Mr. Williams actually did hide Petitioner’s gun

along with his own—based upon the findings of the prior police investigation and from

Mr. Williams’ testimony at Petitioner’s preliminary hearing. See id. Petitioner also points

to Mr. Williams’ guilty plea, signed by Mr. Williams several months after Petitioner’s trial

and conviction, as indicative of Mr. Williams’ perjury at trial. See Pet’r’s Mot. New Trial

Ex. A (Doc. No. 12-3) at 11 (Mr. Williams stating the factual basis for his guilty plea on a

charge of accessory after the fact was that he “plac[ed] [Petitioner’s] weapon into an attic

space”).4

       Petitioner raised this claim of prosecutorial misconduct on direct appeal. See OCCA

Op. at 4-9. In denying the claim on the merits, the OCCA first determined that the record

did not support Petitioner’s characterization of Mr. Williams’ testimony at trial as

“completely different” from his later sworn plea statement, noting that Mr. Williams

“equivocated on this issue at trial.” Id. at 7. The appellate court stated that it was the duty

of the jury to resolve any inconsistencies in the testimony. See id. The OCCA further

determined that, even assuming Mr. Williams’ trial testimony was false, Petitioner had not

shown that the prosecution “knew that at the time of trial” or that the State “intentionally

concealed any inconsistencies and discrepancies in Williams’ testimony.” Id. at 8-9.




4
  The OCCA supplemented the appellate record to allow consideration of this plea
statement. See OCCA Op. at 5, 9-10.


                                              16
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 17 of 36




       “A prosecutor who knowingly presents false evidence violates due process . . . .”

United States v. Caballero, 277 F.3d 1235, 1243 (10th Cir. 2002) (citing Napue v. Illinois,

360 U.S. 264 (1959)). To establish a due process violation, Petitioner must demonstrate

that “(1) [the witness’s] testimony was in fact false, (2) the prosecution knew it to be false,

and (3) the testimony was material.” Id.

       The OCCA accurately described Mr. Williams’ trial testimony on this issue as

“equivoca[l],” “inconsistent,” and “contradictory,” rather than an outright denial as to

hiding Petitioner’s gun. See Trial Tr. 179-80, 266 (Mr. Williams testifying both that he did

not know what happened with Petitioner’s gun and that he knew places where Petitioner

could have put the gun), 272 (Mr. Williams answering, “I don’t know,” when asked if he

had put Petitioner’s gun with his own gun in the attic).

       Further, “[e]ven assuming” the falsity of Mr. Williams’ trial testimony, Petitioner

“has failed to assert any evidence indicating prosecutors knew [Mr. Williams’] testimony

was false.” Romano v. Gibson, 239 F.3d 1156, 1175 (10th Cir. 2001); see also Farrar v.

Raemisch, 924 F.3d 1126, 1131-32 (10th Cir. 2019) (explaining that federal habeas relief

cannot be based on false testimony unless the government “knowingly us[ed] [the] perjured

or false testimony at trial”); cf. Parker v. Martin, 589 F. App’x 866, 869 (10th Cir. 2014)

(noting that “[b]are conclusions” are insufficient to tend to show that the prosecution knew

a witness was lying). Petitioner argues that the prosecution “knew or should have known”

at the time of the preliminary hearing that Petitioner’s gun was found wrapped in the same

towel as Mr. Williams’ gun, because the guns were found in this manner during the police

investigation. Pet. at 19. But the later position of the weapons does not, by itself, prove


                                              17
          Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 18 of 36




who placed them there. Further, a statement Mr. Williams made in his plea form five

months after the trial does not reasonably speak to the prosecution’s knowledge at the time

of the trial.

        Accordingly, the Court concludes that the OCCA’s rejection of this claim was not

contrary to, or an unreasonable application of, federal law or based on an unreasonable

determination of the facts. See 28 U.S.C. § 2254(d)(1), (2).

                  2. Vouching for State Witness and Stating Personal Opinion

        For his second claim of prosecutorial error, Petitioner argues that the prosecutor

vouched for the State’s witnesses and gave his personal opinion regarding Petitioner’s guilt

during closing argument. See Pet. at 21-23 (citing Trial Tr. 760-68, 807-10); see also

Thornburg v. Mullin, 422 F.3d 1113, 1132 (10th Cir. 2005) (explaining that a prosecutor’s

argument is “impermissible vouching” “if the jury could reasonably believe that the

prosecutor is indicating a personal belief in the witness’ credibility”). Although Petitioner

referenced these statements on direct appeal in connection with his false-testimony claim,

he did not raise this separate vouching claim to the state courts, and the OCCA did not sua

sponte address such a claim. See Pet’r’s Appellate Br. (Doc. No. 12-1) at 15-19; Answer

at 2, 37-38. The claim, therefore, was not “fairly presented” to the state court and is

unexhausted. Grant, 886 F.3d at 890-91.

        Because this claim was available to Petitioner at the time of his direct appeal, it

would be deemed waived and procedurally barred under Oklahoma law for purposes of

state-court review if raised through a new application for postconviction relief. See id. at

891, 901 n.9. Thus, to prevent this Court from denying the claim as subject to an


                                             18
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 19 of 36




anticipatory procedural bar, Petitioner must demonstrate either “cause and prejudice” for

his failure to raise the claim in state court or that the failure to review his claim would result

in a “fundamental miscarriage of justice.” Davis v. Sharp, 943 F.3d 1290, 1297 (10th Cir.

2019) (internal quotation marks omitted). Here, again, Petitioner did not attempt to make

either showing.

       As to cause, the Court does not discern from the record any justification for

Petitioner’s failure to raise this claim in state court. The fact that Petitioner referenced the

conduct on direct appeal in support of a different claim indicates that there were no

“external” impediments preventing Petitioner from bringing a due process claim based

upon that conduct. Coleman, 501 U.S. at 753. In addition, Petitioner failed to “supplement

his habeas claim with a colorable showing of factual innocence.” Demarest v. Price, 130

F.3d 922, 941 (10th Cir. 1997) (“[F]actual innocence means that it is more likely than not

that no reasonable juror would have found petitioner guilty beyond a reasonable doubt.”

(internal quotation marks omitted)). Accordingly, Petitioner has not shown that failure to

consider the claim would result in a fundamental miscarriage of justice.

       Accordingly, this claim is denied as procedurally defaulted.

           D. Ground Four: Ineffective Assistance of Appellate Counsel

       In Ground Four, Petitioner asserts several claims of ineffective assistance by his

appellate counsel (“IAAC”). See Pet. at 23-26.

       Claims of ineffective assistance of counsel in violation of the Sixth Amendment are

analyzed under the two-prong test established by the Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). First, Petitioner “must show that counsel’s performance


                                               19
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 20 of 36




was deficient.” Id. at 687. To satisfy this prong, Petitioner must show that his attorney’s

performance “fell below an objective standard of reasonableness” or, in other words, that

counsel’s performance was “not within the range of competence demanded of attorneys in

criminal cases.” Id. at 687-88 (internal quotation marks omitted). There is a strong

presumption that counsel acted reasonably, and counsel’s performance will not be deemed

deficient if “the challenged action might be considered sound trial strategy.” Id. at 689

(internal quotation marks omitted).

       With respect to the second prong of the analysis, Petitioner must show that “but for

counsel’s unprofessional errors,” “there is a reasonable probability” that “the result of the

proceeding would have been different.” Id. at 694. “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. “In making this

determination, a court hearing an ineffectiveness claim must consider the totality of the

evidence before the judge or jury.” Id. at 695.

                 1. Inadequate Time to Compose Appellate Brief

       Pointing to his appellate counsel’s two requests for extension of her briefing

deadline, Petitioner contends that, due to an excessive caseload, his appellate counsel did

not have time to compose an adequate appellate brief. See Pet. at 23-25.

       Petitioner first raised this claim in the state postconviction proceedings. See Pet’r’s

Postconviction Appl. at 2-4. Applying Strickland, the trial court considered and rejected

this ineffective assistance of appellate counsel claim on the merits.          See Trial Ct.

Postconviction Order at 2-15.      On appeal, the OCCA likewise denied relief under

Strickland:


                                             20
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 21 of 36




       None of Petitioner’s allegations of deficient performance actually
       demonstrate objectively unreasonable conduct on the part of his appellate
       counsel. Moreover, Petitioner has not met his burden of establishing that,
       after analyzing all of the evidence and the record in this case, any of the
       alleged errors on the part of appellate counsel would have changed the result
       of his appeal.

OCCA Postconviction Order at 2 (citation omitted).

       Because the OCCA applied Strickland to reject this IAAC claim, the Court reviews

the OCCA’s decision under § 2254(d)(1) “to determine whether or not it applied Strickland

in an objectively reasonable manner.” Spears, 343 F.3d at 1248. When the “highly

deferential” standard of Strickland is applied in tandem with the “highly deferential”

standard of § 2254(d), the resulting review is “doubly” deferential. Harrington v. Richter,

562 U.S. 86, 105 (2011) (internal quotation marks omitted). “Federal habeas courts must

guard against the danger of equating unreasonableness under Strickland with

unreasonableness under § 2254(d). When § 2254(d) applies, the question is not whether

counsel’s actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id.

       As an initial matter, Petitioner’s underlying premise regarding his appellate

counsel’s caseload is unsupported. Petitioner argues that, “[w]hile attempting to perfect a

state direct appeal for Petitioner,” his appellate counsel “was working on 44 other direct

appeals.” Pet. at 24 (emphasis omitted). As the basis for this proposition, Petitioner cites

two orders issued by the OCCA during the pendency of his direct appeal. See OCCA Order

of Oct. 28, 2014 (Pet’r’s Postconviction Appl. at 21-23); OCCA Order of Nov. 26, 2014

(Pet’r’s Postconviction Appl at 24-25). Each of these orders identifies multiple criminal



                                            21
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 22 of 36




appeals and directs the state-court clerk to grant the requests for extensions that had been

filed in those appeals. There is no suggestion from the orders that Petitioner’s appellate

counsel was personally involved in any of the other listed matters, much less all of them.

Further, the OCCA Rules expressly permit requests to be made for extensions of briefing

time. See OCCA R. 3.4(D). Petitioner does not point to any aspect of the case docket or

the OCCA’s written decision reasonably indicating that the OCCA considered the two

briefing continuances granted in Petitioner’s case in ultimately disposing of the appeal.

       Because Petitioner has shown neither deficient performance nor a reasonable

probability of a different result on direct appeal based upon his counsel’s workload,

Petitioner fails to show that the OCCA unreasonably applied Strickland in denying relief

on this claim. See 28 U.S.C. § 2254(d)(1).

                  2. Conflict of Interest

       Petitioner also asserts that his appellate counsel was constitutionally ineffective

because of a conflict of interest arising from the fact that appellate counsel “worked on the

same floor, in the same building” as Petitioner’s trial counsel. Pet. at 25. According to

Petitioner, counsel’s conflict is apparent from the fact that his appellate attorney failed to

present an IATC claim on direct appeal. See id. at 25-26. The trial court and the OCCA

each rejected this claim on the merits. See Trial Ct. Postconviction Order at 2-15; OCCA

Postconviction Order at 2.

       “Effective assistance of counsel includes the right to representation that is free from

conflicts of interest.” Wallace v. Ward, 191 F.3d 1235, 1245 (10th Cir. 1999). Petitioner,

however, must do more than present “a mere theoretical division of loyalties.” United


                                             22
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 23 of 36




States v. Carrasco, 54 F. App’x 299, 300 (10th Cir. 2002) (internal quotation marks

omitted). He must “establish that an actual conflict of interest adversely affected his

counsel’s performance.” Id. (citing Cuyler v. Sullivan, 446 U.S. 335, 350 (1980) (“[T]he

possibility of conflict is insufficient to impugn a criminal conviction.”)).

       The Tenth Circuit has explained that “[n]o inherent conflict exists merely because

appellate and trial counsel are both employed by the Public Defender’s Office.” Watson v.

Poppell, 154 F. App’x 712, 715 (10th Cir. 2005); cf. Harmon, 936 F.3d at 1061-62 (finding

that the trial and appellate attorneys from the Oklahoma County Public Defender’s Office

were “separate” for purposes of English). Petitioner’s conclusory allegations, based solely

upon the proximity of the attorney’s offices, do not reasonably support the presence of an

actual conflict of interest or overcome the “strong presumption that counsel’s conduct f[ell]

within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

And appellate counsel’s decision not to raise an IATC claim does not, standing alone,

establish such a conflict. Petitioner’s counsel was not required to “raise every nonfrivolous

claim” in the merits brief. Smith v. Robbins, 528 U.S. 259, 288 (2000). “Winnowing out

weaker arguments is not a constitutionally deficient practice and, indeed, is the hallmark

of effective advocacy.” Tapia v. Tansy, 926 F.2d 1554, 1564 (10th Cir. 1991) (internal

quotation marks omitted); see also Smallwood v. Gibson, 191 F.3d 1257, 1270 (10th Cir.




                                             23
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 24 of 36




1999) (rejecting IAAC claim where “[t]he record contains no evidence . . . that petitioner’s

[appellate] counsel was unable to objectively review his trial counsel’s performance”).

       Accordingly, Petitioner is unable to show deficient performance in this regard and

fails to establish that the state court unreasonably applied Strickland.5

                  3. Omission of Issues from the Appellate Brief

       Petitioner next argues that the direct-appeal brief was deficient because it did not

include the claims Petitioner now raises in Grounds One through Three of his habeas

petition. See Pet. at 23-25.

       The Court first notes that Petitioner’s characterization of the direct-appeal brief is

inaccurate: Petitioner’s appellate counsel did raise two of the allegedly omitted claims to

the OCCA. See Pet’r’s Appellate Br. at 15-22 (asserting the prosecutorial-misconduct

false-testimony claim and the accomplice-instruction due process claim raised here within

Grounds One and Three). Petitioner thus cannot sustain his argument that his appellate

attorney performed deficiently by omitting these issues in the direct appeal. Cf. United

States v. Sauceda, 473 F. App’x 861, 862 (10th Cir. 2012) (rejecting habeas ineffective-

assistance claim where counsel had in fact raised an issue argued by the petitioner).

       And, as discussed above, Petitioner’s underlying assumption that his appellate

attorney was obligated to “raise every nonfrivolous claim” in the merits brief is unfounded.

Smith, 528 U.S. at 288; see also Jones v. Barnes, 463 U.S. 745, 754 & n.7 (1983). Of the




5
  Where there has been no showing of deficient performance, there is no need to address
the prejudice prong of the analysis. See Strickland, 466 U.S. at 697.


                                             24
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 25 of 36




omitted claims, Petitioner identifies three that he believes should have been raised on

appeal: (a) that the trial court erred in denying Petitioner’s requests for a continuance and

appointment of new counsel; (b) that Petitioner received ineffective assistance of trial

counsel, and (c) that the prosecutor improperly vouched for State witnesses and gave his

personal opinion to the jury regarding Petitioner’s guilt. See Pet. at 11-18, 21-23, 24-25.

       Petitioner raised IAAC claims based upon the omission of claims (a) and (b) in the

state postconviction proceedings, where the IAAC were rejected on the merits. See Trial

Ct. Postconviction Order at 2-15; OCCA Postconviction Order at 2. Accordingly, the

Court will examine these claims pursuant to § 2254(d)(1). See Spears, 343 F.3d at 1248;

Harrington, 562 U.S. at 105.

                         a. Failure to Allege Trial-Court Error Regarding Denial of
                            Motions for Continuance and New Counsel

       In September 2013, Petitioner’s trial counsel filed a motion seeking a continuance

of Petitioner’s jury trial.    During that same month, Petitioner submitted his own

correspondence to the trial court in which he complained of communication difficulties

with his trial counsel and requested a continuance of proceedings and new representation.

See Pet. at 11-12; OR 145-47, 148-50, 152-53. Petitioner contends that his requests were

denied, resulting in a deprivation of Petitioner’s due process rights. See Pet. at 11-12.

       In analyzing an IAAC claim based upon the failure to raise an argument on appeal,

the Court “look[s] to the merits of the omitted issue.” Cargle, 317 F.3d 1196, 1202 (10th

Cir. 2003) (internal quotation marks omitted).

       If the omitted issue is so plainly meritorious that it would have been
       unreasonable to winnow it out even from an otherwise strong appeal, its


                                             25
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 26 of 36




       omission may directly establish deficient performance; if the omitted issue
       has merit but is not so compelling, the case for deficient performance is more
       complicated, requiring an assessment of the issue relative to the rest of the
       appeal, and deferential consideration must be given to any professional
       judgment involved in its omission; of course, if the issue is meritless, its
       omission will not constitute deficient performance.

Id.

       The record reflects that, contrary to Petitioner’s assertion, the trial court on

September 23, 2013, granted a lengthy continuance, resetting the trial date from September

23, 2013, to March 24, 2014. See OR 151; Trial Ct. Postconviction Order at 11. The trial

court additionally held status conferences in October 2013, November 2013, January 2014,

and February 2014, at which Petitioner and his counsel were present. See OR 151, 155;

Trial Ct. Postconviction Order at 6-10. The record does not reflect any further requests for

a continuance were submitted, either through counsel or pro se, and Petitioner does not

explain why the continuance granted was insufficient to allow him to prepare for trial.

       Regarding Petitioner’s request for new defense counsel, the trial court determined

that “[a]ny issues associated with the relationship between the petitioner and his trial

counsel . . . were resolved on and after September 23, 2013, when the Court continued the

jury trial and held the status conferences.”      Trial Ct. Postconviction Order at 11.

Petitioner’s vague allegations that his trial counsel failed to “perform[] his duties and

responsibilities” and “wholly ignored Petitioner’s concerns” do not evince any error in this

finding or show any deprivation of due process. Pet. at 11; cf. United States v. Gonzalez-

Lopez, 548 U.S. 140, 151 (2006) (“[T]he right to counsel of choice does not extend to

defendants who require counsel to be appointed for them.”); Romero v. Furlong, 215 F.3d



                                            26
            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 27 of 36




1107, 1113 (10th Cir. 2000) (discussing factors to be considered when determining whether

there has been a “complete breakdown” in attorney-client communication).

        For the reasons stated, these claims of trial-court error lack merit, and their omission

from the direct appeal does not constitute ineffective assistance. See Cargle, 317 F.3d at

1202.

                          b. Failure to Allege Ineffective Assistance of Trial Counsel

        Petitioner next argues that appellate counsel provided ineffective assistance by

failing to raise an IATC claim on direct appeal. See Pet. at 13-15. Accordingly, the Court

examines the arguments Petitioner has raised regarding his trial counsel’s ineffective

assistance under the Sixth Amendment. See id.; Duckett v. Mullin, 306 F.3d 982, 996 (10th

Cir. 2002) (“In order to succeed on his claim that appellate counsel was ineffective, [the

petitioner] must first demonstrate that he would have been entitled under Strickland v.

Washington to relief for the ineffectiveness of trial counsel.” (citation omitted)). “The

relevant question is whether appellate counsel was objectively unreasonable in failing to

raise [the IATC claims] on direct appeal and, if so, whether there is a reasonable probability

that, but for his counsel’s unreasonable failure to raise these claims, petitioner would have

prevailed on his appeal.” Duckett, 306 F.3d at 996 (alteration and internal quotation marks

omitted).

        Petitioner first points to the trial testimony of a firearms examiner, who stated that

a live (unfired) round of ammunition was found at the crime scene. The examiner further

testified that this bullet had been previously loaded and ejected from the chamber of a gun.

See Trial Tr. 448-50, 469. Liberally construed, Petitioner contends that defense counsel


                                               27
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 28 of 36




should have questioned Petitioner and Mr. Williams about the unfired bullet at trial.

According to Petitioner, the unfired bullet supported his theory that Mr. Williams, rather

than Petitioner, used Petitioner’s gun to shoot the victim because Petitioner “kept a bullet

in the chamber of his gun” and would have simply “pulled the hammer back on his gun

and fired.” Pet. at 13 (emphasis omitted). Mr. Williams, however, not knowing that

Petitioner kept a bullet in the chamber, would have racked the slide to load the weapon,

according to Petitioner, thus ejecting the bullet. See id. at 13-14.

       Petitioner’s argument does not support a finding that trial counsel’s performance

fell below Strickland’s standard of objective reasonableness. As noted by the trial court,

“[i]t’s not logical or believable that Mr. Williams” (who was armed with his own pistol at

the crime scene) “would grab [Petitioner’s] Jimenez pistol from under the driver’s seat.”

Trial Ct. Postconviction Order at 14. Further, the firearms examiner testified that he did

not know from what firearm the bullet had been ejected. Trial Tr. 450. “There are

countless ways to provide effective assistance in any given case.” Strickland, 466 U.S. at

689. And “there is a ‘strong presumption’ that counsel’s attention to certain issues to the

exclusion of others reflects trial tactics rather than ‘sheer neglect.’” Harrington, 562 U.S.

at 109 (quoting Yarborough v. Gentry, 540 U.S. 1, 8 (2003)). Petitioner has not shown that

it was objectively unreasonable for trial counsel to refrain from questioning Petitioner and

Mr. Williams about the unfired bullet.

       Petitioner also contends that he received ineffective assistance of trial counsel due

to his attorney’s procrastination and lack of communication with Petitioner during the

pretrial stages of his legal proceedings. See Pet. at 16-18 (objecting that his attorneys had


                                             28
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 29 of 36




delayed proceedings and failed to sufficiently investigate or keep Petitioner informed of

certain issues). When considering the issue on postconviction review, the trial court made

the factual finding that “[a]ny issues associated with the relationship between the petitioner

and his trial counsel . . . were resolved on and after September 23, 2013.” Trial Ct.

Postconviction Order at 11. The trial court further found that “trial counsel did in fact

communicate with the petitioner and share and review material with the petitioner” and

that trial counsel “actively advocated on the petitioner’s behalf, cross-examined all

witnesses for the State, aggressively cross examined Nelson Williams, were able to play

for the jury the video of the police interview of Nelson Williams, and interposed objections

[throughout] the trial.” Id. at 11, 14-15. Petitioner’s broad assertions of error fail to rebut

the presumption of correctness afforded these findings and fail to show that his trial

counsel’s representation was deficient. See 28 U.S.C. § 2254(e)(1); Strickland, 466 U.S.

at 687-89.

       Having determined that trial counsel’s conduct was not objectively unreasonable

under Strickland, the Court concludes that the omission of the IATC claim from

Petitioner’s direct appeal does not constitute deficient performance of appellate counsel.

See Duckett, 306 F.3d at 996. As with the claims of trial-court error addressed supra in

Part II(D)(3)(a), Petitioner cannot show a lack of “any reasonable argument” that his

appellate counsel “satisfied Strickland’s deferential standard” as to this omitted claim.

Harrington, 562 U.S. at 105; see 28 U.S.C. § 2254(d)(1).




                                              29
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 30 of 36




                 4. Failure to Allege Prosecutorial Error Regarding Statements to Jury

       Petitioner’s final IAAC claim (referred to above as “claim (c)”) is that his appellate

counsel should have raised as a claim of error that the State’s prosecutor improperly

asserted his personal opinion by arguing to the jury that Mr. Williams was telling the truth

in his testimony while Petitioner was lying. See Pet. at 21-23.

       Argument or evidence is impermissible vouching only if the jury could
       reasonably believe that the prosecutor is indicating a personal belief in the
       witness’ credibility, either through explicit personal assurances of the
       witness’ veracity or by implicitly indicating that information not presented
       to the jury supports the witness’ testimony. Likewise, an attack on a
       witness’s veracity is improper only in similar circumstances. Thus, it is not
       improper for a prosecutor to direct the jury’s attention to evidence that tends
       to enhance or diminish a witness’s credibility.

Thornburg, 422 F.3d at 1132 (citation and internal quotation marks omitted).

       Petitioner did not raise this particular omission by appellate counsel as a basis for

error in the state courts, and so the claim is unexhausted for federal habeas purposes and

likely procedurally defaulted. See Answer at 43 n.9. “Where questions of procedural bar

are problematic, however, and the substantive claim can be disposed of readily, a federal

court may exercise its discretion to bypass the procedural issues and reject a habeas claim

on the merits.” Black v. Ezell, 497 F. App’x 780, 781 n.3 (10th Cir. 2012) (internal

quotation marks omitted); see also 28 U.S.C. § 2254(b)(2).

       The Court can readily dispose of this IAAC claim. The cited transcript pages by

Petitioner do not reflect that the prosecutor “argued that Mr. Williams was being truthful

and [Petitioner] was lying about what happened that night.” Pet. at 21 (citing Trial Tr. 760-

68, 807-10). Although the prosecutor advocated for Mr. Williams’ version of events, the



                                             30
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 31 of 36




prosecutor also stated to the jury members that they “have to determine what it is that’s

reasonable” with regard to Petitioner’s and Mr. Williams’ testimony. Trial Tr. 764. The

transcript further does not reflect that the prosecution offered an explicit assurance of Mr.

Williams’ veracity or “suggest[ed] that he knew something more about [Petitioner’s or Mr.

Williams’] credibility than could be deduced from the evidence at trial.” Hanson v.

Sherrod, 797 F.3d 810, 838 (10th Cir. 2015).

       Thus, it is plain that Petitioner cannot establish prosecutorial misconduct on this

issue that would be “of sufficient significance to result in the denial of [Petitioner’s] right

to a fair trial.” Cole v. Trammell, 755 F.3d 1142, 1174 (10th Cir. 2014) (internal quotation

marks omitted).     Accordingly, appellate counsel’s omission of this claim does not

constitute ineffective assistance under Strickland. See Cargle, 317 F.3d at 1202.

          E. Ground Five: Sufficiency of the Evidence

       Petitioner contends that the evidence admitted at trial was insufficient for a jury to

have found beyond a reasonable doubt that he committed the offense of first-degree murder

in violation of title 21, section 701.7 of the Oklahoma Statutes. See Pet. at 27-28 (citing

Jackson v. Virginia, 443 U.S. 307 (1979)). Petitioner raised this argument on direct appeal,

and the OCCA denied relief. See OCCA Op. at 12-14 (“Taking the evidence in the light

most favorable to the State, any rational trier of fact could find beyond a reasonable doubt

that Castro killed Davis with malice aforethought.”).

       The Supreme Court’s decision in Jackson establishes “the minimum amount of

evidence that the Due Process Clause requires to prove the offense” of conviction: under

Jackson, “the relevant question is whether, after viewing the evidence in the light most


                                              31
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 32 of 36




favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Coleman v. Johnson, 566 U.S. 650,

655 (2012); Jackson, 443 U.S. at 319; see also Herrera v. Collins, 506 U.S. 390, 402 (1993)

(“[T]he Jackson inquiry does not focus on whether the trier of fact made the correct guilt

or innocence determination, but rather whether it made a rational decision to convict or

acquit.”).

       The OCCA has adopted the Jackson standard for review of sufficiency-of-the-

evidence challenges and applied that standard in determining Petitioner’s appeal. See

OCCA Op. at 12 (citing Rutan v. State, 202 P.3d 839 (Okla. Crim. App. 2009)); Rutan, 202

P.3d at 849. This Court’s task therefore “is limited by AEDPA to inquiring whether the

OCCA’s application of Jackson was unreasonable.” Matthews v. Workman, 577 F.3d

1175, 1183 (10th Cir. 2009).

       The sufficiency of the evidence inquiry is based on the substantive elements of the

crime as defined by state law. See Jackson, 443 U.S. at 309, 324 n.16. The applicable

elements of First-Degree Murder in Oklahoma are: (1) the death of a human that was; (2)

unlawful; (3) caused by the defendant; and (4) caused with malice aforethought. See OR

308 (Jury Instruction No. 29); see also Okla. Unif. Crim. Jury Instruction No. 4-61 (2d ed.

1996 & Supps.); Okla. Stat. tit. 21, § 701.7(A).

       Petitioner challenges the evidence as to both the third and fourth elements of the

charged offense. First, Petitioner disputes that the State presented sufficient evidence to

establish that Petitioner caused Mr. Davis’ death, arguing that Mr. Williams’ testimony

was the sole evidence presented on this point. See Pet. at 28. Petitioner’s criticisms of Mr.


                                             32
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 33 of 36




Williams’ credibility do not, however, show that it was objectively unreasonable for the

OCCA to conclude that the State had presented sufficient evidence from which the jury

could have found Petitioner guilty of causing Mr. Davis’ death. See Matthews, 577 F.3d

at 1185 (explaining that the fact “that a rational juror might not accept” a witness’s

testimony does not show “that a rational juror could not accept it” and that the second

inquiry “is the question on which a sufficiency challenge necessarily must focus”). The

jury, not this Court, must “consider the credibility of witnesses.” Lucero v. Kerby, 133

F.3d 1299, 1312 (10th Cir. 1998) (internal quotation marks omitted).

      Further, the jury was properly instructed that if it did find Mr. Williams to be an

accomplice to the crime charged, it was not permitted to convict Petitioner “upon the

testimony of [Mr. Williams] unless [it found] that his testimony is corroborated.” OR 303

(Jury Instruction No. 24); see also id. 299-302, 304 (instructions to the jury regarding

accomplice testimony and the corroboration requirement); Okla. Unif. Crim. Jury

Instruction No. 9-29; Okla. Stat. tit. 22, § 742. The OCCA accurately determined that,

even if it is assumed that the jury found Mr. Williams to be an accomplice, the jury was

presented with corroborating evidence consistent with Mr. Williams’ version of events and

with Petitioner causing Mr. Davis’ death. See OCCA Op. at 12-13. This evidence includes

Mr. Bennett’s testimony that Mr. Davis had lent Petitioner money and that Mr. Davis told

Mr. Bennett that he expected Petitioner to pay him back. See Trial Tr. 32, 39. Testimony

regarding the physical evidence in the case also linked Petitioner to the shooting of Mr.

Davis. See, e.g., Trial Tr. 308-10, 642 (testimony of pawn shop owner and Petitioner

reflecting that Petitioner possessed a Jimenez handgun); id. at 462 (firearms examiner


                                           33
           Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 34 of 36




testifying that the bullet recovered from Mr. Davis’s body had been fired from the Jimenez

handgun).

         Second, Petitioner objects that, other than Mr. Williams’ testimony, there was

insufficient evidence to support the “malice aforethought” element, as the State presented

no evidence that Petitioner “had thought about or planned to [k]ill Mr. Davis” or that there

was “any animosity between Petitioner and Mr. Davis.” Pet. at 28.

         Considering the entire trial record, a rational trier of fact could find that Mr. Davis’

death was caused with malice aforethought—a standard that does not require lengthy

planning or “animosity.”6 As noted by the OCCA, there was evidence presented that

Petitioner owed Mr. Davis money, that Petitioner stated he had to get Mr. Davis “out of

the game,” that Petitioner encouraged Mr. Davis to follow him to a dark street, and that

Petitioner shot Mr. Davis in the back of the head. See Trial Tr. 39, 153, 158-61, 162-68,

170-71. Although Petitioner testified to a different version of events, it is the jury’s job to




6
    The jury was specifically instructed:
     “Malice aforethought” means a deliberate intention to take away the life of a human
     being. As used in these instructions, “malice aforethought” does not mean hatred,
     spite or ill-will. The deliberate intent to take a human life must be formed before
     the act and must exist at the time a homicidal act is committed. No particular length
     of time is required for formation of this deliberate intent. The intent may have been
     formed instantly before commission of the act.
     The external circumstances surrounding the commission of a homicidal act may be
     considered in finding whether or not deliberate intent existed in the mind of the
     defendant to take a human life. External circumstances include words, conduct,
     demeanor, motive, and all other circumstances connected with a homicidal act.
OR 310-11 (Jury Instruction Nos. 31, 32); see also Okla. Unif. Crim. Jury Instruction Nos.
4-62, 4-63.


                                                34
            Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 35 of 36




“weigh conflicting evidence.”      Lucero, 133 F.3d at 1312 (internal quotation marks

omitted).     “[W]hen faced with a record of historical facts that supports conflicting

inferences the court must presume—even if it does not affirmatively appear in the record—

that the trier of fact resolved any such conflicts in favor of the prosecution.” Matthews,

577 F.3d at 1184 (alteration and internal quotation marks omitted).

       Therefore, the OCCA’s rejection of Petitioner’s challenge to the sufficiency of the

evidence was not an unreasonable application of the governing Jackson standard. See

OCCA Op. at 12-13; 28 U.S.C. § 2254(d)(1); Jackson, 443 U.S. at 319; see also Parker v.

Matthews, 567 U.S. 37, 43 (2012) (discussing the “twice-deferential standard” a federal

habeas court must apply when a state court has rejected a Jackson claim on the merits).

Petitioner is not entitled to habeas relief on Ground Five.

                                       CONCLUSION

       For the reasons stated herein, the Petition for Writ of Habeas Corpus (Doc. No. 1)

is DENIED. A separate judgment shall be entered.

       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts requires the Court to issue or deny a certificate of appealability when it enters a

final order adverse to a petitioner. A certificate of appealability may issue only upon “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).


                                              35
         Case 5:17-cv-01238-G Document 19 Filed 08/19/21 Page 36 of 36




Further, “[w]hen the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a [certificate of appealability]

should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack, 529 U.S. at 484.

       Upon review, the Court concludes that the requisite standard is not met in this case.

Thus, a certificate of appealability is DENIED.

       IT IS SO ORDERED this 19th day of August, 2021.




                                               36
